                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

GESTURE TECHNOLOGY PARTNERS,                       §
LLC,                                               §
                                                   §   CIVIL ACTION NO. 2:21-CV-00041-JRG
                                                   §
               Plaintiff,                          §
                                                   §
v.                                                 §
                                                   §
SAMSUNG ELECTRONICS CO., LTD.,                     §
SAMSUNG ELECTRONICS AMERICA,                       §
INC.,                                              §
                                                   §
               Defendants.                         §

                                          ORDER

       Before the Court is the Unopposed Motion for Extension of Time to Move, Answer, or

Otherwise Respond to Plaintiff’s Complaint and Waiver of Foreign Service Requirement (the

“Motion”) filed by Defendants Samsung Electronics Company, Ltd. and Samsung Electronics
  .
America, Inc. (collectively, “Samsung”). (Dkt. No. 10). In the Motion, Samsung requests an

extension of the deadline for it to answer or otherwise respond to April 27, 2021 in light of

Samsung Electronics Company, Ltd.’s agreement to waive service under the Hague Convention.

       Having considered the Motion, and noting that it is unopposed, the Court finds that it

should be and hereby is GRANTED. Accordingly, the deadline for Samsung to answer or

otherwise respond is extended to April 27, 2021.

     So ORDERED and SIGNED this 12th day of February, 2021.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
